Citation Nr: 1612064	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-46 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to May 1971, including service in the Republic of Vietnam from June 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in February 2015 when it was remanded for additional development.  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Service connection is in effect for bilateral hearing loss, rated as 50 percent disabling, tinnitus, rated as 10 percent disabling, and right shoulder arthritis, rated as 20 percent disabling, for a combined 60 percent rating.  However, the Veteran's hearing loss and tinnitus affect a single body system, the auditory system, and result from a common etiology, and thus the Veteran's service-connected hearing loss and tinnitus are considered one disability.  Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  See Gary v. Brown, 7 Vet. App. 229, 231 (1994) (upholding a finding that a Veteran with multiple service-connected disabilities resulting from a single accident and yielding a combined rating of 60 percent met the schedular criteria provided in 38 C.F.R. § 4.16(a)).  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran contends that he was last gainfully employed in September 2007 working on constructing walk-in coolers.  See, e.g., July 2009 VA Form 21-8940.  His post-service work experience includes working for a railroad, being a truck driver, driving a fork lift, maintenance, and various other forms of manual labor (e.g., constructing walk-in coolers).  See, e.g., October 2008 VA Form 21-527; July 2015 VA orthopedic examination report.  The Veteran's educational background includes four years of high school.  See October 2008 VA Form 21-527.  

The pertinent evidence of record includes a May 2009 VA audiological examination report wherein the examiner indicated that the Veteran would likely have extreme hearing difficulty in all listening environments.  

On May 2009 VA joints examination, it was found that the Veteran's right shoulder disability has a mild effect on his occupational impairment.  Physical examination revealed pain, fatigue, lack of endurance, and instability.  

In a November 2009 private letter from A. LeGrand, Au.D, CCC-A, it was opined that the Veteran's severe bilateral hearing loss and tinnitus have essentially rendered him unemployable.  It was indicated that he needs to avoid any working environment in which there is any noise which may exacerbate his hearing loss.  His limitations would prevent verbal communication, face-to-face as well as by telephone, even with the use of his amplification.  It was further related that the Veteran would pose a safety risk in any job setting involving the transporting/driving or being around heavy or moving machinery.  

On August 2010 VA joints examination, it was opined that the Veteran would have difficulty doing any type of strenuous laboring job secondary to the shoulder itself, but that his shoulder itself would not prevent sedentary type work.  

On August 2010 VA audiological examination, the Veteran complained that he could not hear without his hearing aids.  The examiner indicated that the Veteran's true hearing sensitivity could not be measured due to poor test reliability.  Therefore, the examiner was unable to provide an opinion on the effect of the Veteran's hearing loss on his occupational functioning.  

On July 2015 VA orthopedic examination, it was noted that the Veteran uses his left (non-dominant) hand to brush his hair and to clean himself after bowel movements for the last couple of years, indicating loss of motion and decreased functional activity.  It was noted that there was pain with all ranges of motion, weakness, functional loss, weakened movement, fatigability, incoordination, and muscle guarding.  Muscle strength testing of the right shoulder was 1/5 except on external rotation which was 2/5.  The examiner concluded that there was marked limitation of motion.  The examiner noted that the Veteran could not raise his arms above shoulder level and has marked weakness, precluding doing any upper extremity tasks, even if sedentary.  

On August 2015 VA audiological examination, it was noted that the responses to pure tone and speech stimuli were inconsistent and unreliable despite multiple attempts at testing.  It was noted that with hearing aids, the Veteran can hear very well and that his tinnitus does not bother him.  It was opined that the Veteran can adequately function in most environments with his hearing aids, and neither hearing loss nor tinnitus should prevent him from doing most tasks.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the preponderance of the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience has involved significant physical labor, such as being a truck driver, a maintenance man, driving a fork lift, and constructing walk-in coolers.  While there is some conflicting evidence regarding the effect of the Veteran's bilateral hearing loss and tinnitus on his occupational functional impairment, the Board notes that the evidence in support of his claim includes a May 2009 VA audiological examination report wherein the examiner indicated that the Veteran would likely have extreme hearing difficulty in all listening environments.  In addition, a November 2009 private letter from A. LeGrand, Au.D, opined that the Veteran's severe bilateral hearing loss and tinnitus have essentially rendered him unemployable.  

The Board also finds significant that in regards to the Veteran's service-connected right shoulder disability, an August 2010 VA joints examiner opined that the Veteran would have difficulty doing any type of strenuous laboring job secondary to the shoulder itself.  And a July 2015 VA orthopedic examiner opined that the Veteran's right shoulder disability would preclude doing any upper extremity tasks, even if sedentary.  

Thus, given the evidence regarding the severity of the Veteran's service-connected hearing loss, tinnitus, and right shoulder disability, and opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence is at least in equipoise and shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


